Citation Nr: 0912664	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-39 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

The Veteran also requested a hearing before a decision review 
officer (DRO) in this case.  The hearing was scheduled and 
subsequently held in August 2006.  The Veteran testified at 
that time and the hearing transcript is of record.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
in February 2003.  The Veteran did not appeal this decision 
and, therefore, this decision is final.

2.  The evidence of record received subsequent to the 
February 2003 RO decision includes VA treatment records, 
private treatment records, and hearing testimony.  This 
evidence raises a reasonable possibility of substantiating 
the claim of service connection for hypertension, to include 
as secondary to service-connected hypertension.

3.  Hypertension was not present during service or manifest 
to any degree within one year after service, and any current 
hypertension is not attributable to any event, injury or 
disease during service.

4.  Hypertension is not etiologically related to the 
Veteran's service-connected diabetes mellitus, nor has it 
been aggravated by the service-connected disorder.
 
  
CONCLUSIONS OF LAW

1.  The RO's February 2003 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).

2.  New and material evidence has been presented since the 
February 2003 RO decision denying service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Hypertension was not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

The RO initially denied the Veteran's claim of service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, in a rating decision 
dated February 2003 on the basis that that there was no 
evidence showing in-service incurrence and no evidence 
linking the Veteran's hypertension to his service-connected 
diabetes mellitus.  The Veteran was notified of this decision 
that same month and did not appeal.  Thus, this decision is 
final.  

The Veteran sought to reopen his claim of service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus, in May 2004.  The RO denied the 
Veteran's claim to reopen in the September 2004 rating 
decision currently on appeal on the basis that the Veteran 
failed to submit new and material evidence.  The Veteran 
timely perfected this appeal.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is based on the same factual basis and diagnoses as the 
previous claim that was last decided on the merits.  Thus, 
new and material evidence is necessary to reopen the claim.  

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the February 2003 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the February 2003 RO 
decision consisted of the Veteran's service treatment records 
(STRs) and post-service VA treatment records.  The evidence 
now of record includes additional VA treatment records, 
private treatment records, and hearing testimony. 

The Veteran's claim was previously denied in February 2003 on 
the grounds that there was no evidence showing in-service 
incurrence and no evidence linking the Veteran's hypertension 
to his service-connected diabetes mellitus.  That 
determination is final as the Veteran did not appeal to the 
Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2008).  Thus, the evidence 
submitted after the final February 2003 RO decision must 
relate to this fact.  

Associated with the Veteran's claims file are private 
treatment records from M. B., M.D.  The Veteran presented to 
Dr. B. in December 2004 for treatment of his diabetes 
mellitus and hypertension.  Dr. B. stated at that time that 
the Veteran's hypertension was "more likely than not" 
caused by diabetes mellitus.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the December 2004 private treatment 
record from Dr. B. constitutes new and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus.  Thus, the claim is 
reopened.    

II.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as hypertension is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

The Veteran in this case contends his hypertension is related 
to service.  In the alternative, the Veteran asserts that his 
hypertension is secondary to his service-connected diabetes 
mellitus.

Service treatment records (STRs) associated with the claims 
file were negative for any diagnosis of or treatment for 
hypertension.  There was also no evidence of hypertension 
within one year after separation from service.  

The first pertinent post-service evidence of record is dated 
March 1997.  The Veteran presented to M. B., M.D. for a work-
related physical examination.  Dr. B. noted at that time that 
the Veteran had weight gain and borderline elevation of blood 
pressure.  The Veteran was diagnosed as having diabetes 
mellitus in April 1997.  Subsequent blood pressure readings 
were described as normal until August 2001, at which time Dr. 
Boler diagnosed the Veteran has having hypertension, among 
other conditions.  

The Veteran was also diagnosed as having hypertension in a VA 
treatment note dated July 2002.

Associated with the Veteran's claims file is a May 2003 
statement from Dr. Boler in which he indicated that the 
Veteran had a history of hypertension and diabetes mellitus, 
with the "HTN [hypertension] being an aggravating condition 
associated with his NIDDM [non-insulin-dependent diabetes 
mellitus]."

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2004.  The Veteran stated that he was 
diagnosed as having diabetes mellitus in 1997 following a 
work-related physical examination.  The Veteran's blood 
pressure upon physical examination was 160/100, 154/98 
(sitting), and 160/100 (reclining).  The impression was 
essential hypertension, not caused by diabetes.  

The Veteran returned to Dr. B. in December 2004 for 
additional treatment of his diabetes mellitus and 
hypertension.  Dr. B. noted that the Veteran continued to 
have "complications" from hypertension.  Dr. B. also stated 
that the Veteran's hypertension was "more likely than not" 
caused by his diabetes mellitus.  

The Veteran was afforded another VA C&P examination in 
September 2005.  The examiner reviewed the claims file and 
noted that the Veteran was diagnosed as having diabetes 
mellitus in 1997 and hypertension in 2003 following a 20-
pound weight gain.  The examiner also noted a family history 
(maternal) of hypertension.  Given the Veteran's normal renal 
functioning, the examiner concluded that the Veteran had 
essential hypertension which was unrelated to the Veteran's 
diabetes mellitus.

The Veteran testified before a DRO in August 2006.  In 
particular, the Veteran stated that he was diagnosed as 
having diabetes in 1997.  He had recently quit smoking at 
that time and became overweight.  The Veteran further 
indicated that he was "officially" diagnosed as having 
hypertension in 2003 and began taking medication to control 
his blood pressure around that time.  The Veteran also 
expressed his own opinion that his hypertension was secondary 
to his diabetes mellitus.  The Veteran cited to Dr. B.'s 
private treatment notes discussed above in support of his 
contention.   

The Veteran was also afforded a VA C&P examination in 
connection with the current claim in July 2007.  The Veteran 
stated that he was diagnosed as having diabetes mellitus and 
hypertension in 1997.  He also reported a 25-year history of 
heavy smoking until 1993, at which point he quit.  According 
to the Veteran, his mother had hypertension as well.  The 
Veteran's blood pressure on physical examination was 140/82 
(right arm, sitting), 142/88 (left arm, sitting), and 144/90 
(left arm, standing).  The impression was type 2 diabetes 
mellitus with good control and essential hypertension, well-
controlled.  The examiner concluded that the Veteran's 
essential hypertension was not secondary to his service-
connected diabetes mellitus nor aggravated by it.  In support 
of this contention, the examiner indicated that the Veteran 
had a family history of hypertension consistent with the 
current diagnosis of essential hypertension.  Moreover, the 
examiner found no evidence of kidney dysfunction "which 
would cause hypertension or aggravate hypertension."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for hypertension on a direct basis.  The Veteran's 
STRs were negative for a diagnosis of or treatment for 
hypertension and there is no evidence of such a condition 
within one year after discharge from service.  

The first pertinent post-service treatment note documenting 
hypertension is dated many years after discharge from 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of nearly 
three decades between service and the first evidence of 
hypertension is evidence against the Veteran's claim.  
Furthermore, although the Veteran had diagnosed hypertension 
during the pendency of this claim, there is no competent, 
probative medical evidence of record linking this disability 
to the Veteran's period of active service on a direct basis.

The Board is aware that the Veteran has submitted numerous 
statements during the pendency of this claim expressing his 
opinion that his currently diagnosed hypertension was related 
to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of 
observing symptoms of hypertension, if any, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his condition.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for hypertension in service, and there is no 
evidence of continuity of symptoms after service until August 
2001, nor is there any evidence linking the claimed 
disability to service.  Consequently, the Board finds that 
the Veteran failed to establish continuity of symptomatology 
in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's hypertension to service on a 
direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of hypertension, but there is no 
competent, probative medical evidence to link this disease, 
which occurred many years after discharge from service, to 
the Veteran's period of active service.  Furthermore, there 
is no evidence of hypertension within one year after 
discharge from service.  

Accordingly, the Board concludes that the Veteran's claim of 
service connection for hypertension must be denied on a 
direct basis and hypertension may not be presumed to have 
been incurred in service.  

Since the Veteran is not entitled to service connection for 
hypertension on either a direct or presumptive basis, the 
Board will next examine the Veteran's claim of service 
connection for hypertension on a secondary basis.  To this 
end, the Board notes that the bulk of the Veteran's 
argument with respect to this claim is based on his belief 
that his hypertension is secondary to his service-connected 
diabetes mellitus.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.  
The Board acknowledges that there are competing medical 
opinions in this instance offering different conclusions as 
to whether the Veteran's current hypertension is secondary to 
his service-connected diabetes mellitus.  While it may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater weight 
in claims made by the Veteran.  See Guerrieri, 4 Vet. App. at 
471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, Dr. B. stated in May 2003 that the Veteran's "HTN 
[hypertension] [was] being an aggravating condition 
associated with his NIDDM [non-insulin-dependent diabetes 
mellitus]."  Dr. B. also stated in December 2004 that the 
Veteran's hypertension was "more likely than not" caused by 
his diabetes mellitus.  However, the Board notes that Dr. B. 
neither cited to medical evidence of record nor provided a 
rationale to support these contentions.  Accordingly, the 
Board finds that Dr. B.'s opinions are entitled to limited 
probative weight.
Similarly, the Board notes that the July 2004 VA examiner 
concluded that the Veteran's essential hypertension was not 
caused by diabetes.  This examiner neither cited to medical 
evidence of record nor provided a rationale to support this 
contention.  Accordingly, the Board finds that July 2004 VA 
opinion is likewise entitled to limited probative weight.

On the other hand, the September 2005 VA examiner noted that 
the Veteran was diagnosed as having hypertension following a 
20-pound weight gain after he quit smoking.  A review of the 
claims file showed a family history of hypertension.  The 
examiner opined that the Veteran had essential hypertension 
which was unrelated to the Veteran's diabetes mellitus.  In 
support of this conclusion, the examiner indicated that the 
Veteran had normal renal functioning.

Similarly, the July 2007 VA examiner noted that the Veteran 
had a family history of hypertension and a 25-year history of 
heavy smoking until 1993, at which point he quit.  The 
examiner concluded that the Veteran's essential hypertension 
was not secondary to his service-connected diabetes mellitus 
nor aggravated by it.  In support of this contention, the 
examiner indicated that the Veteran had a family history of 
hypertension consistent with the currently diagnosed 
essential hypertension.  Moreover, the examiner found no 
evidence of kidney dysfunction "which would cause 
hypertension or aggravate hypertension."

In light of the medical opinions discussed above, the Board 
finds the VA medical opinions, especially the July 2007 VA 
opinion, to be highly probative evidence regarding the issue 
of secondary service connection.  The July 2007 examiner 
reviewed the Veteran's claims file and provided an opinion, 
based on professional training and experience, that the 
Veteran's hypertension was neither caused by nor aggravated 
by the service-connected diabetes mellitus, particularly 
where, as here, there was (1) no evidence of kidney 
dysfunction and (2) a family history of hypertension. 

In summary, there is no evidence to show a diagnosis of or 
treatment for hypertension in service.  The Veteran's 
hypertension was not diagnosed until many years after 
service.  Moreover, the weight of the probative evidence is 
against finding that the Veteran's hypertension is 
proximately due to, the result of, or aggravated by his 
service-connected diabetes mellitus.  Accordingly, the 
Veteran's claim is denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify the 
Veteran of the evidence and information that is necessary to 
reopen the claim and notify the Veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in June 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter defined the terms "new and material 
evidence" and provided complete information about why the 
Veteran's claim was previously denied.  In this case, the 
Veteran was notified that his claim for hypertension was 
denied because there was no evidence showing in-service 
incurrence and no evidence linking the Veteran's hypertension 
to his service-connected diabetes mellitus.  The notice 
letter also informed the Veteran of what evidence was 
required to reopen the service connection claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

The Veteran, however, was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  Despite 
the inadequate notice provided to the Veteran on these latter 
two elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection, any questions as to the disability 
rating and effective date to be assigned are rendered moot.  
 
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained.  The Veteran was afforded multiple VA examinations 
in connection with the current claim.  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 
   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, has been presented; 
to this extent, the appeal is granted.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


